Citation Nr: 0400439	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on May 2, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Salisbury, North 
Carolina, that the veteran was not entitled to payment or 
reimbursement for the cost of private medical expenses 
incurred on May 2, 2002.  The veteran subsequently appealed 
that decision.  During that stage of the appeal, the VAMC 
issued a Statement of the Case (SOC) in November 2002.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility on May 2, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on May 2, 2002, was not authorized 
prior to the veteran's undergoing that treatment.

3.  The credible and probative evidence of record establishes 
that the care rendered to the veteran on May 2, 2002, at 
Craven Regional Medical Center was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to his life or health.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on May, 2, 2002, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 2, 2002, have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-.1008 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the appellant is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The Salisbury VAMC, in a June 2002 
letter, a August 2002 letter, and the November 2002 SOC, set 
forth the law and facts in a fashion that clearly and 
adequately explained the basis for its decision.  The VAMC 
has obtained the pertinent records for the treatment in 
question which the veteran received.  He has not submitted or 
made reference to any additional records which would tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Entitlement to payment or reimbursement of private 
medical expenses
incurred on May 2, 2002

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Craven Regional 
Medical Center on May 2, 2002.  The record reflects that the 
veteran came to the emergency room of that facility with 
complaints of headaches, sinus problems, and nausea.  He 
reported that he had experienced headaches "over and over 
again" since serving in Desert Storm, and that he had been 
taking Imitrex without any improvement.  He stated that he 
had also been using over-the-counter nasal spray, which 
cleared up some of his congestion, but that he still 
experienced frontal headaches.  The veteran denied any 
radiation of his headaches, and he denied that this was the 
worst headache of his life.  He also denied experiencing 
syncope.  Examination was essentially negative, and the 
examiner noted diagnoses of acute cephalgia and acute 
sinusitis.  The veteran was given a Percocet 4-pack and he 
was started on Bactrim DS.  He was advised to follow-up with 
his family medical doctor if there was no improvement, and 
otherwise, to follow-up at the VA hospital.

According to the November 2002 SOC, the Salisbury VAMC 
received a claim for payment of medical expenses on May 29, 
2002.  In June 2002, the claim for payment of medical 
expenses were denied by the VAMC on the basis that the 
veteran was not treated at Craven Regional Medical Center for 
a medical emergency.  This conclusion was based on a review 
of the veteran's emergency room report by a VA physician.  As 
explained in the Introduction, the veteran subsequently 
appealed the VAMC's determination.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude in this 
case that prior authorization for the private medical 
treatment received in May 2002 was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran on May 2, 2002, at Craven 
Regional Medical Center was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  We have found the most probative evidence 
in this regard to be the June 2003 opinion of a VA physician, 
who reviewed the veteran's emergency room report and 
specifically concluded that the treatment he received on May 
2, 2002, was not emergent in nature.  The Board believes this 
opinion to be consistent with the veteran's emergency room 
report in which the examiner indicated that the veteran had 
reported a long history of similar frontal headaches, and 
that he had specifically indicated that this was not the 
worst headache he had experienced.  Clinical evaluation was 
found to be essentially negative, and the veteran was advised 
to see his family doctor or a VA hospital if his symptoms did 
not improve.

For the reasons and bases set forth above, the Board 
concludes that the care and services rendered on May 2, 2002, 
did not constitute a medical emergency of such nature that 
delay in seeking treatment would have been hazardous to his 
life or health.  Thus, the veteran has failed to satisfy one 
of the three criteria listed in 38 U.S.C.A. § 1728(a).

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725.  66 Fed. Reg. 36,467, 36,472.  Those interim 
regulations are now final, and are codified at 38 C.F.R. 
§ 17.1000-.1008 (2003).  

However, under 38 U.S.C.A. § 1725, the term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

As noted above, the provisions of 38 U.S.C.A. § 1728 also 
allow for reimbursement only for services rendered in medical 
emergency of such nature that delay would have been hazardous 
to life or health.  However, section 1725 specifically 
provides for the determination of whether a delay in seeking 
medical attention would be hazardous to life or health to be 
made from the perspective of a "prudent lay person", 
whereas section 1728 contains no such limitation.  Thus, in 
adjudicating the issue of whether the veteran's treatment was 
emergent in nature under section 1728, the Board primarily 
relied upon the opinion of a medical expert, in conjunction 
with the veteran's emergency room report.  However, the Board 
believes the different standards enunciated in these statutes 
with respect to the definition of emergency treatment to be 
significant.  Accordingly, the Board will now also consider 
whether the treatment rendered on May 2, 2002, was for a 
medical emergency as defined by the provisions of 38 U.S.C.A. 
§ 1725, i.e., from the perspective of "a prudent lay 
person".

The record reflects that service-connection is in effect for 
migraine headaches, which have been evaluated as 30 percent 
disabling.  Service connection is also in effect for 
sinusitis, frontal, chronic, which has been assigned a 
noncompensable evaluation.  As discussed in detail above, the 
veteran specifically indicated during his May 2nd admission 
that he had experienced headaches "over and over again" 
since serving in Desert Storm.  He reported taking medication 
for his headaches, but specifically indicated that there had 
been no improvement.  He noted some improvement in other 
symptoms related to his sinusitis, but indicated that he 
still experienced frontal headaches.  He also denied any 
radiation of his headaches, and specifically noted that this 
was not the worst headache of his life.  Examination was 
essentially negative, and he was advised to see his family 
doctor or a VA facility if his symptoms did not improve.

Thus, the evidence establishes that the veteran has a long 
history of headaches, which he indicated had been worse in 
the past than they were on the day of his admission to Craven 
Regional Medical Center.  He described them as frontal 
headaches, and denied experiencing any radiation.  In light 
of the nature of the veteran's complaints and symptomatology 
during his May 2002 admission, and his significant history of 
similar headaches, the Board concludes that the preponderance 
of the evidence is against finding that the care rendered on 
that day was in a medical emergency of such nature that a 
prudent lay person would have reasonably expected that a 
delay in seeking immediate medical attention would have been 
hazardous to life or health.

The Board has considered the veteran's written statements in 
which he stressed the severe nature of his headaches.  For 
example, in a statement received in June 2002, the veteran 
indicated that his head was hurting tremendously on May 2, 
2002, and that he felt as if a blood vessel was about to 
burst.  However, the Board finds the complaints and 
descriptions of his medical history that the veteran provided 
on the day of his May 2nd admission, as recorded in the 
emergency room report, to be more probative as to the 
circumstances surrounding his admission.  

Therefore, the Board concludes that the preponderance of the 
evidence is against finding that the care rendered at Craven 
Regional Medical Center on May 2, 2002, was in a medical 
emergency of such nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal must, accordingly, be 
denied.

ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred on May 2, 2002, is denied.




______________________________
	ANDREW MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



